UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2012 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-19301 COMMUNICATION INTELLIGENCE CORPORATION (Exact name of registrant as specified in its charter) Delaware 94-2790442 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 275 Shoreline Drive, Suite 500, Redwood Shores, CA94065-1413 (Address of principal executive offices)(Zip Code) (650) 802-7888 Registrant's telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. large accelerated filer accelerated filer non-accelerated filer X Smaller reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Section 12b-2 of the exchange Act) Yes No X Number of shares outstanding of the issuer's Common Stock, as of August 14, 2012: 224,494,503. INDEX Page No. PART I.FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets at June 30, 2012 (unaudited) and December 31, 2011 3 Condensed Consolidated Statements of Operations for the Three and Six Month Periods Ended June 30, 2012 and 2011 (unaudited) 4 Condensed Consolidated Statements of Changes in Stockholders’ Equity for the Six Month Period Ended June 30, 2012 (unaudited) 6 Condensed Consolidated Statements of Cash Flows for the Six Month Periods Ended June 30, 2012 and 2011 (unaudited) 7 Notes to Unaudited Condensed Consolidated Financial Statements 9 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3.Quantitative and Qualitative Disclosures About Market Risk 28 Item 4.Controls and Procedures 28 PART II.OTHER INFORMATION Item 1.Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2.Unregistered Sale of Securities and Use of Proceeds 29 Item 3.Defaults Upon Senior Securities 29 Item 4.Mine Safety Disclosures 29 Item 5.Other Information 29 Item 6.Exhibits Signatures 29 PART I–FINANCIAL INFORMATION Item 1.Financial Statements. Communication Intelligence Corporation Condensed Consolidated Balance Sheets (In thousands) June 30, December 31, Assets Unaudited Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $37 at June 30, 2012 and $3 at December 31, 2011 Prepaid expenses and other current assets 33 29 Total current assets Property and equipment, net 26 32 Patents, net Capitalized software development costs, net 3 78 Other assets 29 29 Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Short-term notes payable(Note 4) $ $ Accounts payable Accrued compensation Other accrued liabilities Deferred revenue Total current liabilities Deferred revenue long-term Deferred rent Derivative liability Total liabilities Commitments and contingencies Stockholders' deficit: Series A-1 Preferred Stock, $.01 par value; 2,000 shares authorized; 916 and 880 shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively, ($916 liquidation preference at June 30, 2012) 916 880 Series B Preferred Stock, $.01 par value; 14,000 shares authorized; 9,570 and 9,250 shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively, ($14,355 liquidation preference at June 30, 2012) 7,699 7,380 Series C Preferred Stock, $.01 par value; 4,100 shares authorized; 3,973 and 3,547 shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively, ($5,960 liquidation preference at June 30, 2012) 4,550 3,569 Common stock, $.01 par value; 1,050,000 shares authorized;230,974issued, 224,473 outstanding at June 30, 2012 and 198,188 shares issued and outstanding at December 31, 2011 2,309 1,981 Treasury shares, 6,500 and 0 shares at June 30, 2012 and December 31, 2011, respectively ) − Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' (deficit) ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to these Condensed Consolidated Financial Statements 3 Communication Intelligence Corporation Condensed Consolidated Statements of Operations Unaudited (In thousands, except per share amounts) Three Months Ended Six Months Ended June 30, June 30, Revenue: Product $ Maintenance Total Revenue Operating costs and expenses: Cost of sales: Product 84 Maintenance 16 70 38 Research and development Sales and marketing General and administrative Total operating costs and expenses Loss from operations ) Other income (expense), net (2
